Exhibit 10.17.2

Certain Information indicated by [*] has been deleted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
request for Confidential Treatment under Rule 24b-2.

AMENDMENT NO. 4 TO RAIL CAR SUBLEASE AGREEMENT

THIS AMENDMENT NO. 4 TO RAIL CAR SUBLEASE AGREEMENT dated effective as of
May 15, 2014 (the “Amendment”), is made and entered into by NGL CRUDE LOGISTICS,
LLC, f/k/a Gavilon, LLC (“NGL”) and ABE SOUTH DAKOTA, LLC (“Producer”).

RECITALS:

 

  (a) NGL and Producer are parties to a Rail Car Sublease Agreement dated May 4,
2012, as amended by Amendment No. 1 dated July 31, 2012, Amendment No. 2 dated
December 31, 2012, and Amendment No. 3 (“Amendment No. 3”) dated as of
October 22, 2013 (collectively, the “Agreement”).

 

  (b) The Parties desire to amend the Agreement as set forth below.

AGREEMENT:

NOW THEREFORE, in consideration of the agreements herein made and for other good
and valuable consideration, the Parties acknowledge and agree as follows:

1. Commencement Date. This Amendment shall become effective as of July 1, 2014
(“Commencement Date”). The Parties acknowledge and agree that this Amendment is
legally binding for all purposes as of the date hereof, but performance will not
commence until the Commencement Date.

2. Sublease Extension; Additional Cars. Exhibit “A” to the Agreement shall be
revised, as of the Commencement Date, to (i) extend the sublease of each of the
sixty (60) Cars listed on Part 1 of Schedule “A” attached hereto by deleting the
Expiration Date and rental rate for such Car and replacing it with the new
Expiration Date and rental rate for such Car provided in Part 1 of Schedule “A”
attached hereto and (ii) sublease each of the twenty-one (21) additional rail
cars listed on Part 2 of Schedule “A” attached hereto by adding the car number,
Expiration Date and rental rate of such Car provided in Part 2 of Schedule “A”
attached hereto. For purposes of the Agreement, with effect on and after the
Commencement Date, all references to “Cars” shall include (in addition to any
other Cars) the Cars and additional rail cars listed on Schedule “A” attached
hereto. The Parties agree that, with effect on and after the Commencement Date,
the consideration described in Section 3 of Amendment No. 3 will not apply with
respect to the Cars listed in Part 2 of Schedule “A” attached hereto.

3. Security Deposit. On or prior to the Commencement Date, Producer shall
deposit with NGL the sum of Seven Hundred Twenty Thousand Dollars ($720,000) as
security for Producer’s faithful performance of its obligations under the
Agreement (the “Deposit”). If an Event of Default by Producer under the
Agreement has occurred and is not timely cured, NGL may use, apply or retain all
or any portion of the Deposit for the payment of any rent or other charge to
which NGL may become entitled pursuant to the Agreement by reason of such Event
of Default by Producer, or to compensate NGL for any loss or damage which NGL
may suffer thereby in accordance with Section 19.A of the Agreement. If NGL so
uses or applies all or any portion of the Deposit, Producer shall within ten
(10) days after written demand deposit cash with NGL in an amount sufficient to
restore the Deposit to the full amount stated above, and Producer’s failure to
do so shall be a material breach of the Agreement. NGL shall not be required to
keep the Deposit separate from its general accounts. The Deposit, or so much

 

 

 

 

Amendment No. 4 to Rail Car Sublease Agreement   Page  1



--------------------------------------------------------------------------------

thereof as has not been previously applied by NGL in accordance with this
Section 3 and the Agreement, shall be returned (without interest or other
payment for its use) to Producer after all of the Cars have been returned and
Producer has otherwise performed all of its obligations under the Agreement. It
is understood that the foregoing is in addition to NGL’s rights under the ABE
LOC as defined and described in Section 18 of the Agreement.

4. Condition of Cars. NGL shall not be responsible for, and rental payments
shall not be conditioned on, the failure of any railroad(s) to grant approval
for use of the Cars under AAR Circular No. OT-5 or otherwise.

5. High Mileage Utilization. Section 16 of the Agreement shall be amended, as of
the Commencement Date, by increasing the “Hi-U Charge” to $0.06 with respect to
the sixty (60) Cars listed on Schedule “A” attached hereto.

6. Letter of Credit. The “LOC Amount”, as defined in Section 18 of the
Agreement, is hereby decreased to $1,500,000. The first and third sentences of
Section 18.A are hereby deleted.

7. Binding and Effective/Successors and Assigns. Upon execution and delivery of
this Amendment by the Parties hereto, this Amendment shall becoming binding and
effective. This Amendment shall inure to the benefit of and be binding on the
Parties hereto and their respective successors and permitted assigns.

8. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

9. Defined Terms. All capitalized terms in this Amendment shall have the
meanings ascribed to them in the Agreement, unless otherwise defined herein.

10. Conflicts. The terms and conditions of the Agreement shall remain in full
force and effect as amended by this Amendment.

11. Entire Agreement. This Amendment constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

NGL CRUDE LOGISTICS, LLC

    ABE SOUTH DAKOTA, LLC

By:

 

/s/ David Kehoe

    By:  

/s/ Richard Peterson

Name:

  David Kehoe     Name:   Richard Peterson

Title:

  Executive VP - NGLEP     Title:   President & CEO

 

 

 

 

Amendment No. 4 to Rail Car Sublease Agreement   Page  2



--------------------------------------------------------------------------------

SCHEDULE “A”

SUBLEASED CARS; EXCLUDED CARS

PART I.

 

Car No.

 

  Exp. Date  

 

Rate (Per Car
Per Month)

GATX

 

206030

  6/30/2016   *

GATX

 

206032

  6/30/2016   *

GATX

 

206033

  6/30/2016   *

GATX

 

206034

  6/30/2016   *

GATX

 

206035

  6/30/2016   *

GATX

 

206036

  6/30/2016   *

GATX

 

206043

  6/30/2016   *

GATX

 

206044

  6/30/2016   *

GATX

 

206045

  6/30/2016   *

GATX

 

206046

  6/30/2016   *

GATX

 

206057

  6/30/2016   *

GATX

 

206058

  6/30/2016   *

GATX

 

206063

  6/30/2016   *

GATX

 

206071

  6/30/2016   *

GATX

 

206072

  6/30/2016   *

GATX

 

206076

  6/30/2016   *

GATX

 

206077

  6/30/2016   *

GATX

 

206078

  6/30/2016   *

GATX

 

206080

  6/30/2016   *

GATX

 

206083

  6/30/2016   *

GATX

 

206089

  6/30/2016   *

GATX

 

206090

  6/30/2016   *

GATX

 

206093

  6/30/2016   *

GATX

 

206094

  6/30/2016   *

GATX

 

206096

  6/30/2016   *

GATX

 

206098

  6/30/2016   *

GATX

 

206104

  6/30/2016   *

GATX

 

206105

  6/30/2016   *

GATX

 

206108

  6/30/2016   *

GATX

 

206112

  6/30/2016   *

GATX

 

206118

  6/30/2016   *

GATX

 

206120

  6/30/2016   *

GATX

 

206121

  6/30/2016   *

GATX

 

206122

  6/30/2016   *

GATX

 

206123

  6/30/2016   *

GATX

 

206125

  6/30/2016   *

GATX

 

206126

  6/30/2016   *

GATX

 

206128

  6/30/2016   *

GATX

 

206129

  6/30/2016   *

 

* Redacted, confidential treatment requested pursuant to SEC Rule 24b-2.

 

 

 

 

Amendment No. 4 to Rail Car Sublease Agreement   Page  3



--------------------------------------------------------------------------------

PART 2.

 

Car Number

 

  Exp. Date  

 

Rate
(Per Car Per

Month)

GATX

 

206040

  6/30/2016   *

GATX

 

206049

  6/30/2016   *

GATX

 

206051

  6/30/2016   *

GATX

 

206054

  6/30/2016   *

GATX

 

206055

  6/30/2016   *

GATX

 

206060

  6/30/2016   *

GATX

 

206062

  6/30/2016   *

GATX

 

206065

  6/30/2016   *

GATX

 

206067

  6/30/2016   *

GATX

 

206070

  6/30/2016   *

GATX

 

206082

  6/30/2016   *

GATX

 

206087

  6/30/2016   *

GATX

 

206088

  6/30/2016   *

GATX

 

206097

  6/30/2016   *

GATX

 

206099

  6/30/2016   *

GATX

 

206101

  6/30/2016   *

GATX

 

206102

  6/30/2016   *

GATX

 

206103

  6/30/2016   *

GATX

 

206109

  6/30/2016   *

GATX

 

206111

  6/30/2016   *

GATX

 

206124

  6/30/2016   *

 

* Redacted, confidential treatment requested pursuant to SEC Rule 24b-2.

 

 

 

 

Amendment No. 4 to Rail Car Sublease Agreement   Page  4